Citation Nr: 1539762	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to burial of J. D. in a Department of Veterans Affairs national cemetery. 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to December 1945.  The decedent was his sister, and the appellant is the personal representative of the decedent's estate.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) National Cemetery Administration Scheduling Office in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's sister is not eligible for burial in a VA national cemetery. 


CONCLUSION OF LAW


The criteria for entitlement to burial in a VA national cemetery have not been met.  38 U.S.C.A. §§ 101, 2402 (West 2014); 38 C.F.R. § 38.620 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).





General Legal Criteria

Pursuant to 38 U.S.C.A. § 2402, the following persons may be buried in any open national cemetery under the control of the National Cemetery Administration: 

(1) Any veteran (which for the purposes of this chapter includes a person who died in the active military, naval, or air service). 
(2) Any member of a Reserve component of the Armed Forces, and any member of the Army National Guard or the Air National Guard, whose death occurs under honorable conditions while such member is hospitalized or undergoing treatment, at the expense of the United States, for injury or disease contracted or incurred under honorable conditions while such member is performing active duty for training, inactive duty training, or undergoing that hospitalization or treatment at the expense of the United States.
(3) Any member of the Reserve Officers' Training Corps of the Army, Navy, or Air Force whose death occurs under honorable conditions while such member is- 
(A) attending an authorized training camp or on an authorized practice cruise; 
(B) performing authorized travel to or from that camp or cruise; or 
(C) hospitalized or undergoing treatment, at the expense of the United States, for injury or disease contracted or incurred under honorable conditions while such member is- 
(i) attending that camp or on that cruise; 
(ii) performing that travel; or 
(iii) undergoing that hospitalization or treatment at the expense of the United States. 
(4) Any citizen of the United States who, during any war in which the United States is or has been engaged, served in the armed forces of any government allied with the United States during that war, and whose last such service terminated honorably. 
(5) The spouse, surviving spouse (which for purposes of this chapter includes a surviving spouse who had a subsequent remarriage), minor child (which for purposes of this chapter includes a child under 21 years of age, or under 23 years of age if pursuing a course of instruction at an approved educational institution), and, in the discretion of the Secretary, unmarried adult child of any of the persons listed in paragraphs (1) through (4) and paragraph (7). 
(6) Such other persons or classes of persons as may be designated by the Secretary. 
(7) Any person who at the time of death was entitled to retired pay under chapter 1223 of title 10 or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 
(8) Any individual whose service is described in subsection (a) or (b) of section 107 of this title if such individual at the time of death- 
(A) was a citizen of the United States or an alien lawfully admitted for permanent residence in the United States; and 
(B) resided in the United States. 
(9) 
(A) The parent of a person described in subparagraph (B), if the Secretary determines that there is available space at the gravesite where the person described in subparagraph (B) is interred. 
(B) A person described in this subparagraph is a person described in paragraph (1) who- 
(i) is a hostile casualty or died from a training-related injury; 
(ii) is interred in a national cemetery; and 
(iii) at the time of the person's parent's death, did not have a spouse, surviving spouse, or child who is buried or who, upon death, may be eligible for burial in a national cemetery pursuant to paragraph (5). 
(b) For purposes of subsection (a)(9) of this section: 
(1) The term "parent" means a biological father or a biological mother or, in the case of adoption, a father through adoption or a mother through adoption. 
(2) The term "hostile casualty" means a person who, as a member of the Armed Forces, dies as the direct result of hostile action with the enemy, while in combat, while going to or returning from a combat mission if the cause of death was directly related to hostile action, or while hospitalized or undergoing treatment at the expense of the United States for injury incurred during combat, and includes a person killed mistakenly or accidentally by friendly fire directed at a hostile force or what is thought to be a hostile force, but does not include a person who dies due to the elements, a self-inflicted wound, combat fatigue, or a friendly force while the person was in an absent-without-leave, deserter, or dropped-from-rolls status or was voluntarily absent from a place of duty. 
(3) The term "training-related injury" means an injury incurred by a member of the Armed Forces while performing authorized training activities in preparation for a combat mission. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

At the outset, the Board acknowledges the sympathetic nature of the arguments submitted in favor of the present appeal.  The honoring and memorializing of our Nation's veterans is a central tenet of VA's mission, and the Veteran's request for his sister to be buried in a VA national cemetery with him is understandable.  The evidence shows the Veteran died in November 2010.  The Veteran's sister (hereinafter the "decedent") resided with him throughout his life and until his death.  She subsequently died in January 2013, and the appellant is the personal representative of her estate.  

As noted above in 38 U.S.C.A. § 2402, subsection 5, a spouse, surviving spouse, minor child, and unmarried adult child are eligible for burial in a national cemetery by way of relationship to a veteran.  Additionally, if a veteran did not have a spouse or child at the time of the veteran's death, 38 U.S.C.A. § 2402, subsection 9 allows for a parent to be buried in a national cemetery.  Although the appellant has asserted the decedent was a dependent of the Veteran during his lifetime, this issue is irrelevant to the issue presented, as there is simply no provision in the above noted law for a sibling to receive eligibility for burial in a national cemetery.  The appellant also asserts the decedent should be granted equitable eligibility under subsection 8.  However, this provision merely allows for the Secretary to add additional persons or classes of persons at his discretion.  To date, the Secretary has not exercised his discretion to add siblings to the list of qualifying persons.  Despite the appellant's noble assertion, the Board notes that no equities, no matter how compelling, can create a right to benefits that has not been provided for by the law.  Therefore, the Board is without discretion to grant the appellant's appeal on an equitable basis and must instead observe the limits on its authority set forth by law.

Based upon the evidence presented and the above discussion, the Board finds the Veteran's sister is not entitled to burial in a VA national cemetery as a matter of law.  Because the pertinent facts in this case are not in dispute and the law is dispositive, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


							(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to burial of J. R. in a VA national cemetery is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


